Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed March 3, 2022 is acknowledged and has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 1, the phrase “further comprising a coolant circuit” is confusing in view of the recitation in claim 1 (see line 2) which already provides an initial recitation of a coolant circuit. In this instance, applicant may desire to re-cast claim 6 as reciting --wherein said coolant circuit includes--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisada et al. (US 2012/0221197). Hisada et al. teach an electrified drivetrain (1) for a vehicle including a first electric machine (MG2), a second electric machine (MG1), a clutch (CL1), an HVAC compressor (CM), and a controller (30), the second electric machine (MG1) being rotatably coupled to a gear-train (PG, DF), the first electric machine rotatably coupled to the compressor (via CL2) to generate torque which is transferred to the compressor, and rotatably couplable to the gear-train via the clutch (CL1) to generate torque which is transferred to the gear-train, the clutch controlled to operate between a first state (CL1 closed) and a second state (CL1 open), the first electric machine coupled to the gear-train with the clutch in the first (closed) state; the first electric machine decoupled from the gear-train with the clutch in the second (open) state; the controller operatively connected to the first and second electric machines, clutch and HVAC compressor to control operation of the electrified drivetrain (schematic illustration, figure 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hisada et al. (cited above). Initially, the reference to Hisada et al. teach the first electric machine (MG2) as being functional to generate torque that is transferred to the HVAC compressor and to generate torque that is transferred to the gear-train to the breadth of the limitation as set forth. To the extent that this recitation intends to recite that the first electric machine performs both torque delivery tasks simultaneously, it appears as though the reference to Hisada et al. does not expressly teach that the first electric machine so performs. Hisada et al. refers to the disadvantage of the disclosed configuration, implying that not being able to use the first electric machine to both drive the HVAC compressor and provide supplemental gear-train driving forces doesn’t pose a significant problem in that conditions requiring a large output torque and HVAC operation last “a relatively short time”. As such, where vehicle operation expectedly requires high-torque operations such as operation in hilly terrain, a vehicle not capable of using the first electric machine for simultaneous torque delivery to an HVAC compressor and gear-train would be seen as ready for improvement. Resultantly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the first electric machine as taught by Hisada et al. as being incrementally larger so as to be capable of delivering torque to both the HVAC compressor and to the gear-train, so as to ensure that the HVAC can continue to be operated consistently, even when the vehicle is used in an operating environment having hilly terrain where high-torque operation is required for more lengthy time periods. 

Claims 1-6, 8-11, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hisada et al. in view of Kelz et al. (US 5,647,534). Hisada et al. teach an electrified drivetrain (1) for a vehicle including a first electric machine (MG2), a second electric machine (MG1), a clutch (CL1), an HVAC compressor (CM), a battery (BT), and a controller (30), the second electric machine (MG1) being rotatably coupled (e.g., via the rotor of the second electric machine [MG1]) to a gear-train (PG, DF), the first electric machine rotatably coupled to the compressor (via CL2) to generate torque which is transferred to the compressor, and rotatably couplable to the gear-train via the clutch (CL1) to generate torque which is transferred to the gear-train, the clutch controlled to operate between a first state (CL1 closed) and a second state (CL1 open), the first electric machine coupled to the gear-train with the clutch in the first (closed) state; the first electric machine decoupled from the gear-train with the clutch in the second (open) state; the controller operatively connected to the first and second electric machines, clutch and HVAC compressor to control operation of the electrified drivetrain (schematic illustration, figure 2). 
As initially regards the generation of thermal energy in the electric machine: the first electric machine is described by Hisada et al. as being a motor-generator, and in operation, a motor-generator, which is notoriously known to not be 100% efficient, will necessarily generate heat when being used as either a motor or as a generator under the control of the controller. As such, when in operation, the first electric machine taught by Hisada et al. would be recognized as generating heat when in use, as commanded by the controller, to convert between mechanical and electrical energy.
The reference to Hisada et al., while teaching the electrified drivetrain and a structure including at least an electric machine which necessarily generates heat when operated, is not specific on the provision of a coolant circuit, which may include a coolant jacket in contact with the first electric machine, a cabin heat exchanger and a coolant jacket in contact with a DC power source. Kelz et al. teach that it is well-known in the electric vehicle fields to provide a vehicle having a coolant circuit (2, 3, 5, 6, 7) which includes a circuit portion in contact with the heat-generating components (14 in general, of which the motor is included as one of these components, see col. 1, lines 47-50, the components including a “voltage transformer or controller and electric motor”) of the electric drive, a cabin heat exchanger (11) and a battery (circuit 2, 3, 4; battery 1, conduction from circuit portion 7 via exchanger 6), the heat collected by the arrangement expressly being made available for heating purposes (see at least abstract, lines 1-2 and col. 2, lines 55-65). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the electrified vehicle drivetrain structure initially taught by Hisada et al. with a heat management structure as taught by Kelz et al. (e.g., by providing the cabin heat exchanger and connecting the circuit portions taught by Kelz et al. respectively to at least the first electric machine and battery of the arrangement taught by Hisada et al.), for the purpose of gathering waste heat associated with operation of the battery and/or electric machine and providing it to warm the vehicle cabin, thus beneficially utilizing already-available heat rather than having to provide separate heat generation structures, and resultantly realizing a more efficient vehicle operation.
While the reference to Kelz et al. do not precisely call the portions of the coolant circuits in thermal contact with the electric machine and/or the battery as being in “jackets”, it is very well understood to place the conduit portions of a coolant circuit internally of the outer case of both batteries and electric machines surrounding the internal portions of the batteries and electric machines, forming regions which are internal of the external casing and outwardly of the internal operating components, wherein the intermediate region forms a “jacket” around the internal operating components. As such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the coolant circuit portions associated with the motor and the battery as taught by Kelz et al. as “jackets”, inwardly of the outer casing and outwardly of the operating components or portions, for the purpose of ensuring a substantial and robust heat transfer to or from the coolant circuit. 
As further regards claim 3, while the reference to Hisada et al. teaches the coupling of the first electric machine to the gear train, the reference does not expressly teach a direct coupling to the gear train. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the connection of the first electric machine to the gear train as being a “direct connection” (i.e., lacking an intermediate component) for the purpose of reducing the through torque which the rotor portion of the second electric machine (Hisada et al.’s MG1) needs to be able to carry, thus reducing the material needed to form the rotor and the cost of construction of the rotor.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hisada et al. in view of Kelz et al. and Posma et al (US 2003/0090225). The reference to Hisada et al. as modified by Kelz is discussed above and while teaching the operation of the first electric machine, does not specifically teach that the electric machine can be operated in a freewheel state. Posma et al. teach that it is well known to provide a controller for an electric machine which controls the machine through an inverter (SCR bridge 2) which includes a further freewheel mode SCR element (11) which is controllably engaged (¶0060) when electric machines, which can perform as motors or generators (not shown as specific blocks, but having respective series field windings 20, 21, and armatures 23, 27), are used to deliver torque (i.e., in motoring mode). The controlled engagement of the freewheel SCR providing for improved motor operation under heavy-current demand conditions, and beneficially provides reduced current flow in the supply lines, compared to an arrangement not including a freewheel mode controlled element. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the controller initially taught by Hisada et al. as modified by Kelz et al. with an electric machine freewheel mode or state controlled by the controller, as taught by Posma et al., for the purpose of providing a more efficient operation of the power system in the vehicle under high-load draw conditions, resultantly improving the power system operation.

Allowable Subject Matter
Claim 7, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall et al. teach an electric vehicle with coolant circuit structures including motors which encompassing housings through which a coolant is moved. Bird teaches that it is well documented to be undesirable to operate a compressor element in a deadhead mode due to serious thermal overload issues which develop in the driving motor. Kawakatsu teaches that it is well known to used a second electric machine to provide supplemental driving and/or braking force in the operation of a vehicle. Sekino et al., Lutz and Ishihara et al. teach known motor structures with coolant circuits incorporated therein.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616